EXHIBIT 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13D-1(k)(1) In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing on behalf of each of them of a statement on Schedule 13D/A with respect to the Common Stock of FP Technology, Inc., and that this Agreement be included as an Exhibit to such joint filing. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement this 16thday of November, 2006. JAGUAR TECHNOLOGY HOLDINGS, LLC By: RIVERLAND ENTERPRISES LLC, as its sole member By: DOUGLAS CROXALL, as managing member /s/ Douglas Croxall Signature RIVERLAND ENTERPRISES LLC By: DOUGLAS CROXALL, as managing member /s/ Douglas Croxall Signature DOUGLAS CROXALL /s/ Douglas Croxall Signature
